Citation Nr: 9925144	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  98-08 128A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating of 100 percent for 
residuals of spinal meningitis, for the purpose of accrued 
benefits.  


REPRESENTATION

Appellant represented by:	[redacted]

ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from July 1942 to May 1943.  

A June 1996 rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California 
denying service connection for the cause of the veteran's 
death was appealed and, thereafter, a November 1997 rating 
action granted service connection for the cause of the 
veteran's death and granted eligibility for Dependent's 
Educational Assistance under 38 U.S.C. Chapter 35 (West 
1991).  However, a claim for an increased rating of 100 
percent for residuals of spinal meningitis, for the purpose 
of accrued benefits was denied on the basis that no claim 
for such benefit had been filed during the veteran's 
lifetime.  

An initial request for a hearing was eventually withdrawn 
and the claim file was transferred to the St. Petersburg, 
Florida.  


FINDINGS OF FACTS

1.  The veteran had active service from July 1942 to May 
1943.  

2.  The veteran died on February [redacted] 1996, at the age of 84, 
due to chronic renal failure due to sulfa toxicity.  Another 
significant condition contributing to death but not related 
to the underlying cause of death was arteriosclerotic heart 
disease.  No autopsy was performed.  

3.  At the time of the veteran's death he was service-
connected for psychoneurosis, mixed type with complaints 
referable to the back, with neuritis and right sciatica, and 
residuals of meningitis, rated 30 percent disabling.  

4.  At the veteran's death no formal or informal claim was 
pending for an increased rating for his service-connected 
disability.  


CONCLUSION OF LAW

An increased rating of 100 percent for residuals of spinal 
meningitis, for the purpose of accrued benefits, is not 
warranted.  38 U.S.C.A. § 5107(a), 5101, 5121 (West 1991); 
38 C.F.R. § 3.1000 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records reflect that in January 1943 the 
veteran was given sulfadiazine intravenously for meningitis 
of unknown type.  

A November 1943 rating action granted service connection for 
a psychoneurosis with residuals of spinal meningitis and 
neuritis and right-sided sciatica, and assigned a 10 percent 
rating, effective June 7, 1943.  

A January 1945 rating action assigned a 50 percent rating 
effective from June 7, 1943 to March 7, 1945 and described 
the service-connected disability as simply a psychoneurosis.  

A September 1947 rating action confirmed and continued the 30 
percent rating and described the service-connected disability 
as mixed-type psychoneurosis with complaints referable to the 
back, formerly diagnosed as psychoneurosis with neuritis and 
right-sided sciatica.  

The veteran died on February [redacted] 1996, at the age of 84, due 
to chronic renal failure due to sulfa toxicity.  Another 
significant condition contributing to death but not related 
to the underlying cause of death was arteriosclerotic heart 
disease.  No autopsy was performed.  

At the time of the veteran's death he was service-connected 
for psychoneurosis, mixed type with complaints referable to 
the back, with neuritis and right sciatica, and residuals of 
meningitis, rated 30 percent disabling.  

VA Form 21-534, Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child (including Death Compensation If 
Applicable) was received in August 1996.  

In a November 1986 statement, received after the veteran's 
death, Roberto P Coquis, MD, stated that the veteran had 
chronic renal failure dating back to the 1940's, following 
sulfa treatment for meningitis.  

In an April 1997 statement, Daniel Rosenthal, MD, stated that 
he was the veteran's treating physician and was aware of the 
details of the veteran's extensive medical history.  "His 
terminal diagnosis of end stage renal disease resulted from 
the administration of 'Sulfa antibiotics' for therapy of 
meningitis during World War II as was noted by me on his 
death certification and he was 100 % disabled for the last 
year of his life."  

In an April 1997 statement, Dr. Coquis stated that the 
veteran was initially seen in 1986 with a "diagnosis of 
chronic renal failure induced by sulfa which was given for 
the treatment of meningitis while he was in Seattle Naval 
Hospital during World War II.  He was followed as an 
outpatient on conservative therapy for renal failure until 
1993 when his medical condition worsened due to sulfa 
toxicity.  At this time he became 100 % disabled and confined 
to a wheelchair for the remainder of his life.  He was placed 
on maintenance continuous ambulatory peritoneal dialysis 
until he was not able to tolerate the dialysis and died on 
February [redacted] 1996."  

It is undisputed that at the veteran's death no formal claim 
had been filed or was pending for an increased rating for his 
service-connected disability.  

In December 1997 Barbara Burnett, a licensed clinical social 
worker, stated that in 1994 she was employed by Dr. Roberto 
Coquis, a nephrologist, to work with patients who were 
receiving kidney dialysis treatment.  The veteran had been 
undergoing daily peritonal dialysis at that time and had been 
confined to a wheel chair.  He had clearly been 100 percent 
disabled and had stated that he was receiving 30 percent 
disability compensation from VA.  "He indicated a desire to 
go to the local VA office and apply for increased benefits to 
100%.  [He] said his progressive kidney failure was the 
result of his treatment with Sulfa drugs at Seattle Navel 
Hospital during WWII."  

Ms. Burnett stated further that: 

I made an appointment for [the veteran] at 5599 N. 
Dixie Highway, Oakland Park, Florida [] in May 1994.  
The Service Officer we were to see, was sick the day 
of our scheduled appointment, and we were postponed 
to approximately 10 days later.  I took [the veteran] 
in my car to the VA Office and was present when he 
met with the Service Officer, a woman.  [He] 
explained his service in WWII, his injuries, the 
meningitis and so on, and that he was there to 
request an increase to a 100% disability payment.  
The VA Service Officer ran some information on the 
computer checking his file.  She told him that 
because his 30% disability was for 'psychoneurosis, 
residuals of meningitis, with neuritis sciatic, 
right,' and not kidney failure, she couldn't help 
him.  

[The veteran] explained that the kidney failure also 
resulted from service and had worsened in recent 
years.  She said that his 'Military Medical Records' 
were destroyed in a fire in St. Louis.  He therefore, 
could not prove he received Sulfa drugs in service, 
which later caused the kidney failure.  She never 
gave Mr. [redacted] a form to fill out, or offered to 
assist him in filling the application form for 
increased disability benefits.  Although she was 
polite, she just discouraged him from doing anything 
and said he had no recourse for a claim.  

[The veteran] was quite ill at that time, suffering 
from multiple complications of kidney failure and was 
too weak to argue further."

In 1997, the appellant's daughter (agent) submitted copies of 
private clinical records of the veteran from Drs. Coquis and 
Rosenthal as well as from the University Community Hospital 
and Coral Springs Medical Center.  Also submitted were 
service medical records obtained from the National Personnel 
Records Center in St. Louis, Missouri.  

In a January 1998 joint statement to a U.S. Senator, the 
appellant and her daughter (agent) stated that in May 1994 
the veteran had been taken to a VA facility by Barbara 
Burnett, a social worker who had no personal relationship or 
connection to their family, for the purpose of requesting an 
increase in the veteran's disability compensation.  The 
veteran asked the Service Officer to file for an increase in 
his disability payment or to provide him with the applicable 
form to file himself.  The Service Officer did not understand 
how the veteran's kidney failure was related to his rating 
for a psychoneurosis with residuals of meningitis.  The 
veteran had attempted to explain that his kidney failure was 
a result of Sulfa drugs given during service for treatment of 
meningitis.  The Service Officer had stated that he would 
need to prove he had been given sulfa drugs in WWII but also 
stated that that would not be possible because his service 
medical records had been destroyed in a fire at the St. Louis 
records office.  She therefore concluded that it was a waste 
of time to file the form for increased disability 
compensation and the veteran had believed what he was told.  

It was also stated that it had been subsequently found, after 
the veteran's death, that his service medical records had not 
been destroyed and it was later proved to VA that he did 
receive Sulfa drugs for meningitis that later caused his 
kidney failure.  No one had ever mentioned (prior to the 
November 1997 denial of the claim) that a claim had to be 
filed under 38 C.F.R. § 3.1000 (1998) for accrued benefits.  
It was no longer possible to track down the Service Officer 
with whom the veteran had spoken (in 1994).  In sum, the 
veteran had tried to file a claim for increased disability 
compensation 1 1/2 years prior to his death but the "form" 
was not filed due to the mistakes or incompetence of the 
Service Officer at VA and not through any fault of the 
veteran.  The appellant should not be penalized for VA 
errors.  What was stated by Ms. Burnett in her December 1997 
letter was exactly what the veteran had stated to his wife 
and daughter and had been said to him by the Service Officer 
(in 1994).  

Law and Regulations

A claim for accrued benefits is derivative in nature.  
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1994).  In Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) the United 
States Court of Appeals for the Federal Circuit (hereafter 
Federal Circuit) held that, together, 38 U.S.C.A. §§ 5101 and 
5121 (West 1991 & Supp. 1998) compel the conclusion that for 
a surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to accrued 
benefits under existing ratings or decisions (comporting with 
Zevalkink that an "accrued benefits claim is derivative").  

Thus, where there was a claim pending on the date of the 
veteran's death, there may legally be a claim for accrued 
benefits if, as here, the accrued benefits claim is timely 
filed, i.e., within one year of death under 38 U.S.C.A. 
§ 5121(c) (West 1991 & Supp. 1998) and 38 C.F.R. § 3.1000(c) 
(1998).  A claim for dependency and indemnity compensation 
(DIC) filed within one year after the veteran's death is 
deemed to include and 'shall also be considered' a claim for 
accrued benefits under 38 U.S.C.A. § 5101(b)(1) and 38 
C.F.R. § 3.1000(c) (1998).  Satchel v. Derwinski, 1 Vet. 
App. 258, 259 (1991); Isenhart v. Derwinski, 3 Vet. 
App. 177, 179 (1992) and Shields v. Brown, 8 Vet. App. 346 
(1995).  

Previously, the maximum period of time for payment of accrued 
benefits was for a period of no more than one year prior to 
death.  However, under Section 507, Title V, of Public Law 
104-275, which became effective October 9, 1996, the period 
of time for payment of accrued benefits is now two years 
prior to death.  

38 U.S.C.A. § 5107(a) (West 1991) mandates that a claim be 
well grounded.  Since the accrued benefits claim is 
derivative in nature, whether the accrued benefits claim is 
well-grounded rests upon the well-groundedness of the 
veterans underlying claim.  In simpler terms, the well 
groundedness of a claim for accrued benefits depends upon 
whether the veteran's underlying claim was well-grounded.  

A claim for an increased rating is a new claim and not a 
reopened claim.  Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992); Stanton v. Brown, 5 Vet. App. 563, 565 
(1993); and Suttman v. Brown, 5 Vet. App. 127, 135-137 
(1993).  A veteran's assertion of an increase in severity of 
a service-connected disorder constitutes a well-grounded 
claim requiring the VA fulfill the statutorily mandated duty 
to assist under 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  

38 U.S.C.A. § 5121(a) (West 1991 & Supp. 1998) and 38 C.F.R. 
§ 3.1000 (1998) specifically provide that accrued benefits 
are payable under either (a) "existing ratings or 
decisions", or (b) "based on evidence in the file at the 
date of death."  In this case, there is no allegation that 
accrued benefits are warranted under "existing ratings or 
decisions" and, thus, entitlement to accrued benefits in 
this case must be based on evidence in the file at the date 
of death.  


Analysis

The question arises whether the oral request for an increased 
rating in 1994 can constitute an informal claim, such that a 
formal claim should have been given or forwarded to the 
veteran and he would thus either have been granted the 100 
percent rating he sought or, at least, would have had such a 
claim pending at his death for the purpose of accrued 
benefits.  

The oral request was a "communication or action."  In the 
recent case of Westberry v. West, No. 96-1442 (U.S. Vet. App. 
August 9, 1999) the Court did not reach the question of 
whether an oral communication (over the telephone informing 
VA of the death of a veteran) constituted an informal claim.  
However, in a separate concurring opinion it was stated that 
a claim, informal or formal, under 38 C.F.R. § 3.1(p) (1998) 
must be "in writing."  

38 C.F.R. § 3.1 provides for definitions of various terms and 
at 38 C.F.R. § 3.1(p) it states that:

Claim--Application means a formal or informal 
communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, 
to a benefit. 

The concurring opinion in Westberry, supra, concluded that 
even an informal claim must be in writing.  Thus, the 1994 
oral request for an increased rating is not, under this 
analysis, an informal claim.  The Board finds the rationale 
in the concurring opinion in Westberry, supra, to be 
persuasive and adopts it herein.  

The Board also notes that the information provided by the 
Service Officer, according to the statement of the social 
worker, was obtained from a computer screen or a read-out.  
However, a review of the actual claim file would have shown 
that the veteran's service medical records were indeed on 
file, including service medical records reflecting that he 
received sulfa drug medication during service.  

Indeed, it is implicitly alleged that the veteran would have 
been entitled to a 100 percent rating based not on impairment 
from his service-connected psychoneurosis or any actual 
residuals of meningitis but based upon a completely different 
disability, i.e., the fatal renal disease.  The fact remains 
that actual evidence of a medical or causal connection 
between the administration of such sulfa drugs during service 
and the subsequent fatal renal disease is not dated and was 
not filed until after the veteran's death.  

In other words, merely claiming entitlement to a 100 percent 
rating for service-connected disability would not have 
automatically resulted in such a grant since it is clear that 
the disability upon which such claim was predicated was renal 
disease and service connection was not in effect for renal 
disease in 1994.  To assume that the medical evidence 
necessary for a grant of service connection for the terminal 
renal disease would have or could have been obtained in 
support of such a claim in 1994 requires a resort to 
speculation, even when consideration is given to the November 
1986 statement of Dr. Coquis.  

Emphasis has been placed on the role of a Service Officer and 
an alleged failure to file a claim in the veteran's behalf or 
failure to assist the veteran in filing a claim or in failing 
to at least provide the veteran with a written form or 
application so that he could file a written claim himself.  

However, the Service Officer did not have the veteran's claim 
file available for review.  Moreover in a footnote in the 
case of Valasco v. West, 12 Vet. App. 172, 175 (1999) the 
case of McTighe v. Brown, 7 Vet. App. 29, 30 (1994) was cited 
for the authority that erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits.  See also Daniels v. Gober, 10 Vet. App. 474, 480 
(1997) (benefits may not be awarded on the basis of equitable 
estoppel).  

Accordingly, the veteran did not have a claim pending at his 
death and, thus, there can be no valid claim for an increased 
rating of 100 percent for residuals of spinal meningitis, for 
the purpose of accrued benefits.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  


In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, 
thus, there is no doubt to be resolved in favor of the 
appellant.  


ORDER

An increased rating of 100 percent for residuals of spinal 
meningitis, for the purpose of accrued benefits, is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 

